 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   WP6 RESTAURANT MANAGEMENT
     GROUP, LLC,                                          Case No.: 2:20-cv-01506-KJD-NJK
 8
            Plaintiff(s),                                                Order
 9
     v.                                                             [Docket No. 36]
10
     ZURICH AMERICAN INSURANCE
11   COMPANY,
12          Defendant(s).
13         Pending before the Court is a stipulation regarding electronically stored information.
14 Docket No. 36. Having not sought an order adopting their stipulation, it appears that the parties
15 are properly not seeking judicial oversight on the agreement they have reached. See Fed. R. Civ.
16 P. 29(b). As such, however, it is not clear why this document was filed with the Court. Cf. Local
17 Rule 26-7. Accordingly, the stipulation is STRICKEN from the docket.1
18         IT IS SO ORDERED.
19         Dated: May 3, 2021
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
         1
           The fact that the stipulation is being stricken does not impact whether it is an effective
28 agreement between the parties pursuant to Rule 29(b) of the Federal Rules of Civil Procedure.

                                                   1
